UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7418


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ALONZA RUFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:02-cr-00550-MBS-1; 3:15-cv-01101-MBS)


Submitted:   January 5, 2016                 Decided:    January 8, 2016


Before WILKINSON and    NIEMEYER,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.              William Kenneth
Witherspoon, Beth Drake, Assistant United          States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Alonza Rufus seeks to appeal the district court’s

order denying his motion for reconsideration of the district

court’s order denying and dismissing his 28 U.S.C. § 2255 (2012)

motion.      The order is not appealable unless a circuit justice or

judge    issues      a    certificate       of       appealability.          See   28     U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent         “a    substantial       showing       of     the    denial       of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).

      When    the    district         court    denies      relief      on    the   merits,      a

prisoner      satisfies           this      standard          by     demonstrating         that

reasonable      jurists          would      find       that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies     relief         on     procedural          grounds,       the     prisoner        must

demonstrate       both        that    the     dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Rufus has not made the requisite showing.                           Accordingly, we deny

a   certificate          of    appealability         and   dismiss     the    appeal.          We

dispense      with        oral    argument       because       the     facts       and    legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3